Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (Figures 5-7) in the reply filed on 7/12/2022 is acknowledged.
Claims 1-4 are being treated on the merits. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tube” of Claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (USPN 8,713,716) in view of Krueger1 (USPN 8,713,716) in further view of Podboy (US 2017/0196293).
Regarding Claim 1, Krueger discloses a helmet (Figure 15) for protecting the head of a user, comprising: an outer shell (308) having an inner surface that includes a first plurality of protrusions (306); an inner shell (302) having padding that contacts the head (Figure 15), wherein the inner shell includes an outer surface having a second plurality of protrusions (304). Krueger does not specifically disclose the first plurality of protrusions is not aligned with the second plurality of protrusions; a cavity formed between the inner and outer surfaces; and a liner sections located between the first and second plurality of protrusions. However, Krueger1 discloses in Figure 13 a first plurality of protrusions (128, Figure 13) is not aligned with the second plurality of protrusions (128, Figure 13); a cavity formed between the inner and outer surfaces (Figure 13); and a liner section (224) located between the first and second plurality of protrusions (Figure 13). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the padding construction of Krueger, to have an offset construction with a bladder, as taught by Krueger1, in order to provide energy dissipation abilities which are highly effective when used together. Krueger does not specifically disclose a plurality of liner sections; wherein a liner section is connected to an adjacent liner section by a connector element that enables fluid communication between the liner sections wherein the liner sections are filled with a fluid and wherein an impact force on the outer shell causes the head to impact the padding with a reaction force that compresses the cavity wherein compression of the cavity compresses at least one liner and pushes fluid from the liner and subsequently through at least one connector element to increase fluid friction and reduce a velocity of the fluid and an amount of force transferred to the head.  However, Podboy discloses a plurality of liner sections (16, Figure 3A); wherein a liner section is connected to an adjacent liner section by a connector element (30, Figure 3A) that enables fluid communication between the liner sections wherein the liner sections are filled with a fluid and wherein an impact force on the outer shell causes the head to impact the padding with a reaction force that compresses the cavity wherein compression of the cavity compresses at least one liner and pushes fluid from the liner and subsequently through at least one connector element to increase fluid friction and reduce a velocity of the fluid and an amount of force transferred to the head (Para. 39-41). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liner of Krueger-Krueger1, to include a plurality of liner section which are in fluid communication, as taught by Podboy, in order to properly absorb and dissipate an impact force. 
Regarding Claim 2, the combination of Krueger, Krueger1 and Podboy disclose the protrusions have a semi-spherical shape (Krueger1, Figure 13).  
Regarding Claim 3, the combination of Krueger, Krueger1 and Podboy disclose the fluid is air, oil or a jell (Krueger, Col. 4, line 55 – Col. 5, line 5).  
Regarding Claim 4, the combination of Krueger, Krueger1 and Podboy disclose each connector element is a tube (30) having an interior channel wherein the interior channel has a constant or variable inner diameter along its length to reduce the flow of fluid from a liner section to an adjacent liner section (Para. 15, 34, 39-42 & 47, opening & closing, “wide range of shapes and sizes”, “various types”) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732